 



Exhibit 10.1 Quota Share Reinsurance Contract with Swiss RE America Corporation
effective May 15, 2003 covering policies within the Custom Harvest Program

 



--------------------------------------------------------------------------------



 



INTERESTS AND LIABILITIES AGREEMENT

Between

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida

LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida

And any additional established or acquired by the Company

(hereinafter collectively referred to as the “Company”)

and
SWISS RE AMERICA CORPORATION

(the “Subscribing Reinsurer”)

The Subcribing Reinsurer hereby accepts a 100% share in the interests and
liabilities of the “Reinsurer” as set forth in the attached Contract captioned
above.

This Agreement shall become effective at 12:01 a.m., Eastern Standard Time, May
15, 2003, and shall continue in force until terminated in accordance with the
provisions of the attached Contract.

The Subscribing Reinsurer’s share in the attached Contract shall be separate and
apart from the shares of the other reinsurers, and shall not be joint with the
shares of the other reinsurers, it being understood that the Subscribing
Reinsurer shall in no event participate in the interests and liabilities of the
other reinsurers.

In Witness Whereof, the Subscribing Reinsurer by its duly authorized
representative has executed this Agreement as of the date undermentioned at:

Calabasas, California, this 3rd day of October in the year 2003



  Colleen Heagney, Senior Vice President


--------------------------------------------------------------------------------

SWISS REINSURANCE AMERICA CORPORATION
By: Swiss Re Underwriters Agency Inc., Its authorized agent

 



--------------------------------------------------------------------------------



 



QUOTA SHARE REINSURANCE CONTRACT

TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

Article    
 
               
Preamble
    3     1    
Business Covered
    3     2    
Term
    4     3    
Third Party Rights
    4     4    
Territory
    4     5    
Exclusions
    5     6    
Definitions
    5     7    
Retention and Limit
    6     8    
Extra Contractual Obligations and Excess of Original Policy Limits Liability
    7     9    
Loss Settlements
    7     10    
Premium
    8     11    
Reports and Remittances
    8     12    
Original Conditions
    9     13    
Currency
    9     14    
Taxes
    10     15    
Access to Records
    10     16    
Indemnification and Errors and Omissions
    11     17    
Insolvency
    11     18    
Service of Suit
    12     19    
Arbitration
    13     20    
Mode of Execution
    14          
Company Signing Block
    15   Attachments        
Nuclear Energy Liability Exclusion Endorsement
    16  

1 of 17



--------------------------------------------------------------------------------



 



Casualty Quota Share
Reinsurance Contract
Effective: May 15, 2003

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida

LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida

And any additional established or acquired by the Company

(hereinafter collectively referred to as the “Company”)

and

SWISS RE AMERICA CORPORATION

(the “Subscribing Reinsurer”)

2 of 17



--------------------------------------------------------------------------------



 



QUOTA SHARE REINSURANCE CONTRACT

(the “Contract”)

issued to

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida

LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida

And any additional established or acquired by the Company

(hereinafter collectively referred to as the “Company”)

(the “Company”)

Wherever the word “Company” is used in this Contract, such term shall be held
to include any and/or all of the subsidiary companies which are or may
hereafter come under the management of the Company, provided that notice be
given to the management of the Reinsurers within 45 days of such acquisition,
with full particulars as to how such acquisition is likely to affect this
Contract.

By

THE SUBSCRIBING REINSURER(S) IDENTIFIED
IN THE INTERESTS AND LIABILITIES AGREEMENT(S)
ATTACHED TO AND FORMING PART OF THIS CONTRACT

(the “Reinsurer”)

ARTICLE 1

BUSINESS COVERED

This Contract is to indemnify the Company in respect of the liability that may
accrue to the Company as a result of loss or losses under Policies within the
Custom Harvest Program, including business classified by the Company as Auto
Liability, Automobile Physical Damage, Inland Marine, Comprehensive General
Liability, Cargo and Associated Coverages as defined in the original policies,
written or renewed during the term of this Contract by or on behalf of the
Company, subject to the terms and conditions herein contained.

3 of 17



--------------------------------------------------------------------------------



 



ARTICLE 2

TERM:



A.   Continuous contract in respect of new and renewal business written on or
after 12:01 a.m., Eastern Standard Time, May 15, 2003. Either party may
terminate this contract at 12:01 a.m., Standard Time, on any May 15, by giving
90 days prior written notice of cancellation to the other party by certified
mail. Company option to run-off or cut-off Reinsurer’s liability. Run-off not to
exceed 12 months plus odd time. Such run-off period including odd time shall not
exceed 18 months in all. In the event that any policy is required by statute or
departmental regulation or order to be continued in force, the Reinsurer will
continue to remain liable with respect to each such policy until the Company may
legally cancel, non-renew or otherwise eliminate liability under such policy or
policies.       Notwithstanding the above, in the event of cancellation by the
Reinsurer, any business quoted by the Company after the notice of cancellation
and prior to the termination date and having an effective date within the ninety
(90) days following the termination date may be bound subject to the review and
approval of the Reinsurer.   B.   In the event the Company is unable or
prevented from terminating any original Policy by reason of regulatory or other
legal restrictions this Contract shall follow such continuing original Policies
until the Company is able to effectively terminate such affected original
Policies in accordance with regulatory requirements, with such time period not
to exceed 24 months.   C.   The Company shall have the sole option of waiving
the run-off provision with 60 days after the termination date. In such event the
Reinsurer shall return to the Company the unearned premium reserve, less
applicable ceding commission, calculated as of the date and time of
cancellation, and shall not be liable as respects losses occurring or Claims
Made subsequent to the date and time of cancellation.

ARTICLE 3

THIRD PARTY RIGHTS

Nothing herein shall in any manner create any obligations or establish any
rights against the Reinsurer in favor of any third party or any persons not
parties to this Contract.

ARTICLE 4

TERRITORY

The territorial limits of the Contract shall be identical with those of the
Company’s Policies.

4 of 17



--------------------------------------------------------------------------------



 



ARTICLE 5

EXCLUSIONS



A.   This Contract does not apply to and specifically excludes:



  1.   Any loss or damage, which is occasioned by war, invasion, hostilities,
acts of foreign enemies, civil war, rebellion, insurrection, military or usurped
power, or martial law, or confiscated by order to any government or public
authority.     2.   Insolvency Funds.     3.   Pollution, except as provided in
the Business Automobile Coverage Part.     4.   Assumed reinsurance other than
inter-company pooling arrangements and reinsurance of a fronting company used
solely for the purpose of writing subject business.     5.   Any loss or
liability occurring to the Company, directly or indirectly, whether as insurer
or reinsurer, from membership in any Pool, Association or Syndicate.     6.  
Nuclear exposures, as per the attached “Nuclear Energy Liability Exclusion
Endorsement.”     7.   Asbestos Liability.



B.   It is also understood that, if the Company, without the knowledge and
contrary to the instructions of its supervisory underwriting personnel, is bound
on a Risk falling within one of the foregoing exclusions, such Risk is covered
hereunder until said supervisory underwriting personnel receives knowledge
thereof, and pending cancellation of such Risk by the Company, for a further
period of thirty (30) days after receipt of such knowledge. If such Risk cannot
be cancelled due to state regulation, it shall be covered hereunder to Policy
expiration.

ARTICLE 6

DEFINITIONS



A.   The term “Risk” shall mean each original insured on each Policy for each
type of coverage where the original Policy provides a separate limit. The
Company shall be the sole judge as to what constitutes a risk.   B.   This
Contract shall follow the definition of “Occurrence”, “Accident”, and
“Incident“contained in the original Policy.   C.   The term “Original Gross Net
Written Premium” as used in this Contract shall mean the Gross Written Premium
of the Company for the business reinsured hereunder, as specified in the
Retention and Limit Article, less returned premium for cancellations and
reductions, and less premium for inuring reinsurance.

5 of 17



--------------------------------------------------------------------------------



 





D.   The term “Policies” as used herein means each of the Company’s binders,
policies and contracts providing insurance on the lines of business covered
hereunder.   E.   The term “Allocated Loss Adjustment Expense” as used in this
Contract shall mean all expenses incurred by the Company in adjusting, settling
and compromising individual claims, including costs of litigation, interest on
judgments (if any), third party claims, administration costs, all subrogation,
salvage, recovery expense and Declaratory Judgment action expenses. Declaratory
Judgment action expenses shall be deemed to have been fully incurred on the same
date as the underlying loss (if any) giving rise to the action and shall not
exceed an amount equal to the agreement limit.       The term “Unallocated Loss
Adjustment Expense” as used in this Contract shall mean the salaries of
employees of the Reassured and normal office expenses.

ARTICLE 7

RETENTION AND LIMIT



A.   The Company shall cede, and the Reinsurer shall accept as reinsurance, a
100% Quota Share of all business reinsured hereunder of up to $1,000,000 for
each and every policy, each and every risk for property business and each and
every coverage part for liability business.   B.   The Company shall retain a
20% participation in the business covered hereunder net and unreinsured (not to
include inter-group pooling or reinsurance arrangements).   C.   In the event
the original Policy provides for expenses in addition to the Policy limit, the
Reinsurer shall be liable for its proportionate share of expense in addition to
their limit of liability under this Contract. However, if the original Policy
limit includes expenses within the Policy limit, the Reinsurer shall be liable
for its proportionate share of those expenses within their limit of liability
under this Contract.   D.   The Reinsurer shall pay its proportionate share of
Extra Contractual Obligations and/or Excess of Original Policy Limits Loss in
addition to their limit of liability under this Contract but limited to one
additional Policy Limit each Risk, each and every Incident, Accident, Occurrence
as original.   E.   The Company and the Reinsurer shall have the joint benefit
of facultative reinsurance purchased by the Company, and the Reinsurer’s
proportion of the cost of such reinsurance shall be deducted from its share of
the premium on the Business Covered hereunder.

6 of 17



--------------------------------------------------------------------------------



 



ARTICLE 8

EXTRA CONTRACTUAL OBLIGATIONS AND EXCESS OF ORIGINAL POLICY LIMITS LIABILITY



A.   This Contract shall cover Extra Contractual Obligations. “Extra Contractual
Obligations” shall be defined as those Liabilities not covered under any other
provision of this Contract and that arise from the handling of any claim on
business covered hereunder, such liabilities arising because of, but not limited
to, the following: failure by the Company to settle within the Policy limit, or
by reason of alleged or actual negligence, fraud or bad faith in rejecting an
offer of settlement or in the preparation of the defense or in the trial of any
action against its insured or in the preparation or prosecution of an appeal
consequent upon such action.   B.   This contract shall cover Loss in Excess of
Policy Limits. “Loss in Excess of Policy Limits” shall be defined as loss in
excess of the Policy limit, having been incurred because of, but not limited to,
failure by it to settle within the Policy limit or by reason of alleged or
actual negligence, fraud or bad faith in rejecting an offer of settlement or in
the preparation of the defense or in the trial of any action against its insured
or reinsured or in the preparation or prosecution of an appeal consequent upon
such action.   C.   An Extra Contractual Obligation and/or Loss in Excess of
Policy Limits shall be deemed to have occurred on the same date as the loss
covered under the Company’s Policy, and shall constitute part of the original
loss.   D.   For the purposes of the Loss in Excess of Policy Limits coverage
hereunder, the word “loss” shall mean any amounts for which the Company would
have been contractually liable to pay had it not been for the limit of the
original Policy.   E.   Loss adjustment Expense in respect of Extra Contractual
Obligations and/or Loss in Excess of Policy Limits shall be covered hereunder in
the same manner as other Loss Adjustment Expense.   F.   Notwithstanding
anything stated herein, the Contract shall not apply to any extra contractual
obligation incurred by the Company as a result of any final legal adjudication
of fraudulent and/or criminal act(s) by any officer or director of the Company
acting individually, or party involved in the presentation, or defense of
settlement of any claim covered hereunder.   G.   In no event shall coverage be
provided to the extent not permitted under law.

ARTICLE 9

LOSS SETTLEMENTS

All loss settlements made by the Company shall be binding upon the Reinsurer,
and the Reinsurer agrees to pay or allow, as the case may be, its share of each
such settlement in accordance with this Contract.

7 of 17



--------------------------------------------------------------------------------



 



ARTICLE 10

PREMIUM



A.   The Company shall pay to the Reinsurer its proportionate share of the
Company’s Original Gross Net Written Premiums during the period of this contract
and covered hereunder.   B.   The Reinsurer shall allow the Company a ceding
commission of 27% of ceded Original Gross Net Written Premium. On all return
premiums the Company shall allow a ceding commission to the Reinsurer at the
same rate.   C.   Original Gross Net Written Premium shall be for limits ceded
hereunder, less a ceding commission allowance of 27%, which includes original
brokerage or agent’s commission, premium taxes, board and bureau fees,
engineering/loss control and quality assurance expenses, unallocated claims
expenses, corporate overhead and all other production and underwriting costs,
excluding Federal Excise Tax and other reinsurance expenses.

ARTICLE 11

REPORTS AND REMITTANCES



A.   The Company shall furnish the Reinsurer with monthly reports for ceded
premiums written and ceded losses paid, which shall be settled net by the
Company within 60 days of the close of that month. Notation of the unearned
premium reserve and outstanding loss reserve shall be included with the monthly
report. Amounts due to the Company shall be paid by the Reinsurer within 30 days
of receipt of the report.       Monthly reports shall include the following
information, and shall be prepared separately for each Contract year:



  1.   Ceded Original Gross Net Written Premium, itemized by Policy including
Policy period, limit and named insured;     2.   Ceded Unearned Original Gross
Net Written Premium – reported on a quarterly basis;     3.   Ceding Commission;
    4.   Ceded Paid Losses and Loss adjustment Expense itemized by loss;     5.
  Ceded Outstanding Losses itemized by loss;



    If the balance of item 2 less 3 less 4 is owed to the Reinsurer, the Company
shall remit payment with the account. Should the balance be owed to the Company,
the Reinsurer shall pay such amount within 15 days of receipt of the account.  
    Annually, the Company shall furnish the Reinsurer with such information as
the Reinsurer may require to complete its Annual Convention Statement.

8 of 17



--------------------------------------------------------------------------------



 





B.   The Company shall provide individual loss reports as soon as practicable on
all claims where the Company has established gross case reserves, including
those for loss expense, equal to or greater than $100,000. Furthermore, complete
details shall be provided on all claims which meet any of the following
conditions:



      Brain injuries resulting in impairment of physical functions;       Spinal
injuries resulting in partial or total paralysis of upper or lower extremities;
      Amputations or permanent loss of use of upper or lower extremities;      
Severe burn cases;       Fatalities; and       Loss of sight or hearing.



B.   Such individual loss reports must include Policy information, limits, loss
date, effective date, insured claimants, injury details, facts, reserves and
plans for disposition. Updates shall be provided as appropriate, but at least
annually.

ARTICLE 12

ORIGINAL CONDITIONS

In determining the liability of the Reinsurer to the Company, this Contract
shall be subject in all respects to all the general and special stipulations,
clauses, waivers, and endorsements of the policies to which this Contract
applies. This Article is incorporated in this Contract solely for the purpose of
determining the liability of the Reinsurer to the Company, and is not intended
under any circumstances, to give a direct right of action against the Reinsurer
to anyone other than the Company except as provided in the Insolvency Article.
In the event the terms of a subject policy are modified by judgment or
settlement, or amended by an legislative, regulatory, or judicial body, the
Reinsurer’s liability shall follow the policy language as modified or amended,
it being the intent of this Contract that the Reinsurer shall follow the
fortunes of the Company on the policies to which this Contract applies.

ARTICLE 13

CURRENCY



A.   Where the word “Dollars” and/or the sign “$” appear in this Contract, they
shall mean United States Dollars.   B.   For purposes of this Contract, where
the Company receives premiums or pays losses in currencies other than United
States Dollars, such premiums or losses shall be converted into United States
Dollars at the actual rates of exchange at which these premiums or losses are
entered in the Company’s books.

9 of 17



--------------------------------------------------------------------------------



 



ARTICLE 14

TAXES



A.   In consideration of the terms under which the Contract is issued, the
Company undertakes not to claim any deduction of the premium hereon when making
Canadian tax returns or when making tax returns, other than Income or Profits
Tax returns, to any state or territory of the United States of America or to the
District of Columbia.



B. 1.   Federal Excise Tax applies only to those Subscribing Reinsurers,
excepting Underwriters at Lloyd’s, London and other Subscribing Reinsurers
exempt from the Federal Excise Tax, who are domiciled outside the United States
of America.     2.   The Reinsurer has agreed to allow for the purpose of paying
the Federal Excise Tax 1% of the premium payable hereon to the extent such
premium is subject to Federal Excise Tax.     3.   In the event of any return of
premium becoming due hereunder, the Reinsurer shall deduct 1% from the amount of
the return, and the Company or its agent should take steps to recover the Tax
from the U.S. Government.

ARTICLE 15

ACCESS TO RECORDS

The Reinsurer or its duly authorized representatives shall have the right to
visit the offices of the Company to inspect, examine, audit, and verify any of
the policy, accounting or claim files (“Records”) relating to business reinsured
under this Contract during regular business hours after giving five working days
prior notice. This right shall be exercisable during the term of this Contract
or after the expiration of this Contract. Notwithstanding the above, the
Reinsurer shall not have any right of access to the Records of the Company if it
is not current in all undisputed payments due the Company and the Company shall
have no right to reimbursement under this Contract if it fails or refuses to
provide the access required by this Article other than by reason of the
Reinsurers’ failure to pay. The Reinsurer shall keep confidential all
information and reports derived from the Records of the Company to which it has
received access and shall not publish or communicate that information or
report(s) to any other person or reinsurers without the Company’s express prior
written consent, except under the following circumstances: when required by
retrocessionaires; when the Reinsurer is subject to a lawful subpoena or other
duly issued order of a court or other regulatory or governmental authority,
after giving notice to the Company and allowing the Company to take appropriate
protective measures; or when required by auditors, legal counsel, and/or
arbitrators involved in any arbitration procedures under this Contract.

10 of 17



--------------------------------------------------------------------------------



 



ARTICLE 16

INDEMNIFICATION AND ERRORS AND OMISSIONS



A.   The Reinsurer is reinsuring, to the amount herein provided, the obligations
of the Company under any original insurance. The Company shall be the sole judge
as to:



  1.   what shall constitute a claim or loss covered under any original
insurance or reinsurance written by the Company;     2.   the Company’s
liability thereunder;     3.   the amount or amounts that it shall be proper for
the Company to pay thereunder.



B.   The Reinsurer shall be bound by the judgment of the Company as to the
obligation(s) and liability(ies) of the Company under any original insurance
subject to the terms and conditions of this Contract.   C.   Any inadvertent
error, omission or delay in complying with the terms and conditions of this
Contract shall not be held to relieve either party hereto from any liability
that would attach to it hereunder if such error, omission or delay has not been
made, provided such error, omission or delay is rectified immediately upon
discovery.

ARTICLE 17

INSOLVENCY



A.   In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company, or to its liquidator, receiver, conservator or
statutory successor on the basis of the liability of the Company without
diminution because of the insolvency of the Company or because the liquidator,
receiver, conservator or statutory successor of the Company has failed to pay
all or a portion of any claim. It is agreed, however, that the liquidator,
receiver, conservator or statutory successor of the Company shall give written
notice to the Reinsurer of the pendency of a claim against the Company
indicating the policy or bond reinsured, which claim would involve a possible
liability on the part of the Reinsurer within a reasonable time after such claim
is filed in the conservation or liquidation proceeding or in the receivership,
and that during the pendency of such claim, the Reinsurer may investigate such
claim and interpose, at their own expense, in the proceeding where such claim is
to be adjudicated any defense of defenses that they may deem available to the
Company or its liquidator, receiver, conservator or statutory successor. The
expense thus incurred by the Reinsurer shall be chargeable, subject to the
approval of the court, against the Company as part of the expense of
conservation or liquidation to the extent of a pro rata share of the benefit
which may accrue to the Company solely as a result of the defense undertaken by
the Reinsurer.   B.   Where two or more Reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of the reinsurance
Contract as though such expense had been incurred by the Company.

11 of 17



--------------------------------------------------------------------------------



 





C.   As to all reinsurance made, ceded, renewed or otherwise becoming effective
under this Contract, the reinsurance shall be payable as set forth above by the
Reinsurer to the Company or to its liquidator, receiver, conservator or
statutory successor, (except as provided by Sections 4118(a)(1)(A) and 1114(c)
of the New York Insurance Law) or except (1) where the Contract specifically
provides another payee in the event of the insolvency of the Company, or
(2) where the Reinsurer, with the consent of the direct insured or insureds,
have assumed such policy obligations of the Company as direct obligations of the
Reinsurer to the payees under such policies and in substitution for the
obligations of the Company to such payees. Then, and in that event only, the
Company, with the prior approval of the certificate of assumption on New York
risks by the Superintendent of Insurance of the State of New York, is entirely
released from its obligation and the Reinsurer pays any loss directly to payees
under such policy.

ARTICLE 18

SERVICE OF SUIT



A.   This article applies only to those Reinsurers not domiciled in the United
States of America, and/or not authorized in any state, territory and/or district
of the United States of America where authorization is required by insurance
regulatory authorities.   B.   In the event of the failure of a Reinsurer to pay
any amount claimed to be due under this Contract, the Reinsurer, at the request
of the Company, shall submit to the jurisdiction of any court of competent
jurisdiction within the United States of America and shall comply with all
requirements necessary to give such court jurisdiction; and all matters arising
hereunder shall be determined in accordance with the law and practice of such
court. Nothing in this clause constitutes or should be understood to constitute
a waiver of the Reinsurer’s rights to commence an action in any court of
competent jurisdiction in the United States of America, to remove an action to a
United States District Court, or to seek a transfer of a case to another court
as permitted by the laws of the United States of America or of any state in the
United States of America.   C.   Service of process is such suit may be made
upon Messrs. Mendes and Mount, 750 Seventh Avenue, New York, New York 10019-6829
(hereinafter, “agent for service of process”), and in any suit instituted
against the Reinsurer(s) upon this Contract, the Reinsurer(s) shall abide by the
final decision of such court or of any appellate court in the event of an
appeal.   D.   The above named are authorized and directed to accept service of
process on behalf of the Reinsurer(s) in any such suit and/or upon the request
of the Company to give a written undertaking to the Company that the agent for
service of process shall enter a general appearance on behalf of the
Reinsurer(s) in the event such a suit shall be instituted.

12 of 17



--------------------------------------------------------------------------------



 





E.   Further, pursuant to any statute of any state, territory or district of the
United States of America that makes provision therefor, the Reinsurer(s) hereby
designate the Superintendent, Commissioner or Director of Insurance or other
officer specified for that purpose in the statute, or his successor or
successors in office, as its true and lawful attorney upon whom may be served
any lawful process in any action, suit or proceeding instituted by or on behalf
of the Company or any beneficiary hereunder arising our of this Contract and
hereby designates the agent for service of process as the firm to whom the said
officer is authorized to mail such process or a true copy thereof.

ARTICLE 19

ARBITRATION



A.   Any dispute arising out of the interpretation, performance or breach of
this Contract, including the formation or validity thereof, shall be submitted
for decision to a panel of three arbitrators. Notice requesting arbitration
shall be in writing and sent certified or registered mail, return receipt
requested.   B.   One arbitrator shall be chosen by each party and the two
arbitrators shall then choose an impartial third arbitrator who shall preside at
the hearing. If either party fails to appoint its arbitrator within 30 days
after being requested to do so by the other party, the latter, after 10 days
prior notice by certified or registered mail or its intention to do so, may
appoint the second arbitrator.   C.   If the two arbitrators do not agree on a
third arbitrator with 60 days of their appointment, the third arbitrator shall
be chosen in accordance with the procedures of the AIDA Reinsurance and
Insurance Arbitration Society – U.S. (ARIAS) in effect on the date of selection,
for selecting the third arbitrator. The arbitrators shall be persons
knowledgeable about insurance and reinsurance who have no personal or financial
interest in the result of the arbitration. If an arbitrator dies, becomes
disabled or otherwise can no longer serve, a substitute arbitrator shall be
selected using the same method used in selecting the departed arbitrator and the
proceeding shall continue.   D.   Within 30 days after all arbitrators have been
appointed, the panel shall meet and determine timely periods for briefs,
discovery procedures and schedules of hearings.   E.   The panel shall be
relieved of all judicial formality and shall not be bound by the strict rules of
procedure and evidence. The arbitration shall take place in New York, New York,
or at such other place as the parties shall agree. The decision of any two
arbitrators shall be in writing and shall be final and binding. The panel is
empowered to grant interim relief as it may deem appropriate.   F.   The panel
shall interpret this Contract as an honorable engagement rather than as merely a
legal obligation and shall make its decision considering the custom and practice
of the applicable insurance and reinsurance business as promptly as possible
after the hearings. Judgment upon an award may be entered in any court having
jurisdiction thereof.

13 of 17



--------------------------------------------------------------------------------



 





G.   Each party shall bear the expense of its own arbitrator and shall jointly
and equally bear with the other party the cost of the third arbitrator. The
remaining costs of the arbitration shall be allocated by the panel. The panel
may, at its discretion, award such further costs and expenses as it considers
appropriate, including, but not limited to attorneys’ fees, to the extent
permitted by law.

ARTICLE 20

MODE OF EXECUTION



A.   This Contract may be executed by:



  1.   An original written ink signature of paper documents.     2.   An
exchange of facsimile copies showing the original written ink signature of paper
documents.     3.   Electronic signature technology employing computer software
and a digital signature or digitizer pen pad to capture a person’s handwritten
signature in such a manner that the signature is unique to the person signing,
is under the sole control of the person signing, is capable of verification to
authenticate the signature and is linked to the document signed in such a manner
that if the data is changed, such signature is invalidated.



B.   The use of any one or a combination of these methods of execution shall
constitute a legally binding and valid signing of the Contract. This Contract
may be executed in one or more counterparts, each of which, when duly executed,
shall be deemed an original.

14 of 17



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Contract to be executed by its
duly authorized representative(s) this 4th day of November in the year of 2003.

PHILADELPHIA INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

PHILADELPHIA INDEMNITY INSURANCE COMPANY
Bala Cynwyd, Pennsylvania

MOBILE USA INSURANCE COMPANY, INC.
Pinellas Park, Florida

LIBERTY AMERICAN INSURANCE COMPANY
Pinellas Park, Florida

And any additional company established or acquired by the Company

Christopher J. Maguire

15 of 17



--------------------------------------------------------------------------------



 



NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

(Broad Form)

THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



H.   This insurance does not apply to, and we have no obligation to pay for,
investigate, settle or defend, any claim or “suit” for:



  A.   “Bodily injury” or “property damage” under any Liability Coverage:  

  (1)   With respect to which an “insured” under the policy is also an “insured”
under a nuclear energy liability policy issued by Nuclear Energy Liability
Insurance Association, Mutual Atomic Energy Liability Underwriters, Nuclear
Insurance Association of Canada or any of their successors, or would be an
“insured” under any such policy but for its termination upon exhaustion of its
limit of liability; or     (2)   Resulting from the “hazardous properties” of
“nuclear material” and with respect to which (a) any person or organization is
required to maintain financial protection pursuant to the Atomic Energy Act of
1954, or any law amendatory thereof, or (b) the “insured” is, or had this policy
not been issued would be, entitled to indemnity from the United States of
America, or any agency thereof, with any person or organization.



  B.   “Bodily injury” or “property damage”, under any Liability Coverage,
resulting from “hazardous properties” of “nuclear material”, if:



  (1)   The “nuclear material” (a) is at any “nuclear facility” owned by, or
operated by or on behalf of, an “insured” or (b) has been discharged or
dispersed therefrom;     (2)   The “nuclear material” is contained in “spent
fuel” or “waste” at any time possessed, handled, used, processed, stored,
transported or disposed of, by or on behalf of an “insured”, or     (3)   The
“bodily injury” or “property damage” arises out of the furnishing by an
“insured” of services, materials, parts or equipment in connection with the
planning, construction, maintenance, operation or use of any “nuclear facility”,
but if such facility is located within the United States of America, its
territories or possessions or Canada, the Exclusion (3) applies only to
“property damage” to such “nuclear facility” and any property thereat.

Includes Copyright material from Insurance Services Office With Its Permission.

16 of 17



--------------------------------------------------------------------------------



 



As used in the endorsement:



    “Hazardous properties” includes radioactive, toxic or explosive properties.
      “Nuclear material” means “source material”, “Special nuclear material” or
“by-product material”.       “Source material”, “special nuclear material”, and
“by-product material” have the meanings given them in the Atomic Energy Act of
1954 or in any law amendatory thereof.       “Spent fuel” means any fuel element
or fuel component, solid or liquid, which has been used or exposed to radiation
in a “nuclear reactor”.       “Waste” means any waste material (a) containing
“by-product material” other than the tailings or wastes produced by the
extraction or concentration of uranium or thorium from any ore processed
primarily for its “source material” content, and (b) resulting from the
operation by any person or organization of any “nuclear facility” included under
the first two paragraphs of the definition of “nuclear facility”.       “Nuclear
facility” means:



  (a)   Any “nuclear reactor”;     (b)   Any equipment or device designed or
used for (1) separating the isotopes of uranium or plutonium, (2) processing or
utilizing “spent fuel”, or (3) handling, processing or packaging “waste”;    
(c)   Any equipment or device used for the processing, fabricating or alloying
of “special nuclear material” if at any time the total amount of such material
in the custody of the “insured” at the premises where such equipment or device
is located consists of or contains more than 25 grams of plutonium or uranium
233 or any combination thereof, or more than 250 grams of uranium 235;     (d)  
Any structure, basin, excavation, premises or place prepared or used for the
storage or disposal of “waste”;



    And includes the site on which any of the foregoing is located, all
operations conducted on such site and all premises used for such operations.    
  “Nuclear reactor” means any apparatus designed or used to sustain nuclear
fission in a self-supporting chain reaction or to contain a critical mass of
fissionable material.       “Property damage” includes all forms of radioactive
contamination of property.       All other terms and conditions of this policy
shall remain the same.

This endorsement is effective on the inception date of this policy unless
otherwise stated herein.



    Includes Copyright material from Insurance Services Office With Its
Permission.

17 of 17